Citation Nr: 0521581	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  04-16 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for right and left 
shoulder disorders.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
and left hip disorders.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
and left knee disorders.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active duty in the United States Air Force 
from January 1957 to June 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision issued 
by the Albuquerque, New Mexico Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied the reopening 
of the appellant's claim of service connection for a 
bilateral hip disorder, a bilateral knee disorder, a low back 
disorder and headaches.  The RO determined that new and 
material evidence sufficient to reopen these claims had not 
been submitted.  The claims had previously been denied in 
Board decisions issued in November 1981, and June 1983.  The 
RO also denied the appellant's claims of entitlement to 
service connection for tinnitus, a neck disorder and a 
bilateral shoulder disorder.

In September 2004, a hearing was held at the RO before the 
undersigned, who is the Board Member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing 
has been associated with the claims file.

The Board also notes that 38 C.F.R. § 3.156(a) which defines 
new and material evidence was amended in 2001, and that 
amendment applies to claims to reopen filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45620 (2001).  That 
amendment applies in this case as the appellant's claims to 
reopen were filed in April 2002.

The issues of entitlement to service connection for a neck 
disorder and right and left shoulder disorders and the issues 
of whether new and material evidence has been received to 
reopen claims of entitlement to service connection for right 
and left hip disorders, right and left knee disorders, a low 
back disorder and headaches are addressed in the REMAND 
portion of the decision below.


FINDING OF FACT

There is no competent medical evidence of any current 
tinnitus attributable to military service.


CONCLUSION OF LAW

The appellant does not have tinnitus that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1131, 5102, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Review of the appellant's service medical records reveals 
that the appellant underwent an entrance physical examination 
in January 1957; his hearing was noted to be normal and there 
is no mention of any tinnitus in either the report of the 
medical examination or in the report of medical history.  
Likewise, there is no mention of any complaints of, treatment 
for, or diagnosis of, tinnitus in the May 1958 report of 
medical examination at separation or in the accompanying 
report of medical history.  Furthermore, there is no mention 
of any ringing of the ears or any tinnitus in the rest of the 
appellant's service medical records.

In April 2002, the appellant submitted claims for service 
connection for various physical conditions, including 
tinnitus.  However, review of the appellant's post-service 
medical records fails to reveal any complaints of, treatment 
for, or diagnosis of, any tinnitus.

Service connection suggests many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in or aggravated by service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  There must be medical evidence of 
a nexus relating an in-service event, disease, or injury and 
any current disability.  See Caluza v. Brown, 7 Vet. App. 498 
(1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

After review of the pertinent evidence of record, the Board 
finds that the competent medical evidence of record does not 
establish that the veteran has tinnitus traceable to his 
period of military service.  The service medical records do 
not include any mention of complaints of, treatment for, or 
diagnosis of tinnitus.  The post-service medical records do 
not establish a diagnosis of tinnitus.

The Board is cognizant of the veteran's own statements to the 
effect that he currently experiences tinnitus that is 
causally related to his military service.  However, the 
evidence does not indicate that he possesses medical 
expertise.  He is not competent to render an opinion on a 
matter requiring medical expertise, such as diagnosis or 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Absent a current diagnosis indicative of disability due to 
tinnitus that is attributable to military service, the 
preponderance of the evidence is against that claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Therefore, the Board concludes that the appellant's claim for 
service connection for tinnitus should be denied.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
service connection claim for tinnitus.  Because the 
preponderance of the evidence is against this service 
connection claim, the benefit-of-the-doubt doctrine does not 
apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir.).

The Board is aware that, in November 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became law.  Among other things, this law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  VAOPGCPREC 7-
2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his claim for service connection in 
letters sent by the RO in June 2002, and August 2002 (prior 
to the October 2002 rating decision at issue), as well as the 
discussion in the Statement of the Case (SOC).  The appellant 
was notified of the information necessary to substantiate his 
claim for service connection in these documents.  He was 
provided with the text of 38 C.F.R. § 3.159 in the March 2004 
SOC.  He was also told that he needed to ensure that all 
pertinent evidence was submitted.  He was informed as to what 
was required of him and what VA would do to assist him.  
Therefore, VA has no outstanding duty to inform.

The Board notes that the appellant was not provided VCAA 
notice prior to the issuance of the October 2002 rating 
decision.  Although all required notices were not provided 
until after the RO adjudicated the claims, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to any notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, VA outpatient medical 
records were obtained and associated with the claims file.  
Social Security Administration and private medical records 
were obtained and associated with the claims file.  The 
appellant was afforded a Board hearing.  The appellant did 
not provide any information to VA concerning treatment 
records that he wanted the RO to obtain for him that were not 
obtained.  The appellant has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 9 
Vet. App. 341, 344 (1996).  

In September 2004, the appellant was informed that he could 
submit additional evidence; no more evidence was thereafter 
submitted.  The appellant was given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the VCAA.  Therefore, the Board finds 
that VA has completed its duties under the VCAA and all 
applicable law, regulations and VA procedural guidance.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002).


ORDER

Service connection for tinnitus is denied.


REMAND

Review of the October 2002 rating action and the March 2004 
Statement of the Case (SOC) reveals reliance by the RO on 
medical evidence from the Northern Navaho Medical Center to 
deny the remanded issues.  However, examination of those 
medical records reveals one page belonging to someone other 
than the veteran in this case, while another forty pages of 
records belong to a third person.  These records must be 
removed from the appellant's claims file and his case must be 
re-adjudicated by the RO with consideration of his and only 
his records.  (The Board has addressed the tinnitus claim 
because of the lack of diagnosis even in records pertaining 
to the claimant.)

To ensure that VA has not prejudiced the appellant in any way 
and to afford him full procedural due process, the case is 
REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and implementing regulations 
found at 38 C.F.R. § 3.159 (2004) is 
completed.  In particular, the RO must 
notify the appellant of the information 
and evidence needed to substantiate his 
claims to reopen and his claims for 
service connection and of what part of 
such evidence he should obtain and what 
part the Secretary will attempt to obtain 
on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002).

2.  After all appropriate development has 
been completed, the RO should again 
review the record, including any newly 
acquired evidence, and re-adjudicate the 
issues remaining on appeal without 
reference or consideration of medical 
records that do not belong to the 
veteran.  The readjudication should 
reflect consideration of all the evidence 
properly of record and be accomplished 
with application of all appropriate legal 
theories.  (If any additional 
development, such as the scheduling of 
any kind of medical examination, or the 
obtaining of a medical opinion, is 
necessary to adjudicate any issue, 
especially in light of any newly received 
treatment records, that development 
should be accomplished.)

3.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable statutes and 
regulations considered pertinent to the 
issues on appeal.  The appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


